Title: To George Washington from Brigadier General William Woodford, 8 November 1779
From: Woodford, William
To: Washington, George


        
          Dear Genl
          Haverstraw [N.Y.] 8th Novr 1779
        
        Mr Thornton is Just now return’d from the English Neighbourhood, & I thought it adviseable to send you the Inteligence

he had Collected—though I doubt whether your Excellency may esteem it of any material consequ[e]nce.
        Mr Thornton heard nothing of a Number of Troops upon Staten Island—but not being informd that was supposed to be the case before he left me, he did not make it a part of his enquiry. I am with great Respect Your Excellencies Most Obedt humble Servt
        
          Wm Woodford
        
        
          N.B. I inclose your Excellency the York paper of the 4th—nothing of consequence in it.
        
      